DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 7 is faded and difficult to see.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
It is more than 150 words in length  
It contains the terms “comprising” (line 1), “comprises” (line 3) and “wherein” (line 9) which are considered claim terminology that should be avoided.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the mounting end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Millikan et al. (US 2,507,450), in view of Khudosovtsev et al. (US 4,515,156), and further in view of Schuler et al. (US 2018/0140874).
As to claim 1, Millikan discloses a chemical oxygen self-rescue device (Fig. 1, Fig. 2), comprising: a breathing assembly (including breathing tube 12 and mask 13), an oxygen generating assembly (oxygen generator 10) and a gas bag (breathing bag 11) sequentially communicated with each other (see Figs. 1 and 2, col. 1, ln. 53 – col. 2, ln. 3), characterized in that: the oxygen generating assembly 10 comprises an oxygen generating agent tank (canister 25) and an oxygen candle 81 (col. 4, ln. 32-44). 
While Millikan does disclose heat absorbing substance in the oxygen generating tank between the candle 81 and the filtering partitions at 87 (see Fig. 2, col. 4, ln. 8-15), Millikan lacks does not expressly disclose a heat radiation assembly provided in the oxygen generating agent tank, the heat radiation assembly communicating the breathing assembly with the oxygen generating agent tank, the heat radiation assembly divides the oxygen generating agent tank into a plurality of accommodation spaces configured for loading the oxygen generating agent and filtering and cooling the gas in the oxygen generating agent tank.  
However, Khudosovtsev teaches a heat radiation assembly (the central tube 16 and plurality of partitions and screens within canister 1) provided in an oxygen generating agent tank 2 which communicates the breathing assembly 10, 11 with the oxygen generating agent tank 2 (via central tube 16 that carries gas from the breathing assembly 10, 11 to the distributing chamber 17 in the canister 1), divides the oxygen generating agent tank 2 into a plurality of accommodation spaces configured for loading the oxygen generating agent (via partitions 22-27, and see Fig. 2, col. 4, ln. 26-38 and screens 35 and 36, Fig. 1, col. 4, ln. 57 – col. 6, ln. 2), and filters and cools the gas in the oxygen generating agent tank (via screens 35 and 36 which act to distribute heat uniformly throughout the canister 1 and to radiate the heat to the canister walls where it radiates to the surrounding atmosphere, col. 6, ln, 18-23).
Therefore, it would have been obvious to eon of ordinary skill in the art as of the effective filing date of the invention to modify the device of Millikan so that the canister includes the heat assembly within the oxygen generating tank, as taught by Khudosovtsev, in order to provide for more even distribution and withdraw of heat generated within the tank.
Millikan further does not disclose a gas discharge valve arranged on a component above the oxygen generating agent in the oxygen generating agent tank and below a breathing end of the breathing assembly, where the opening and closing of the gas discharge valve is controlled by the inflated volume of the gas bag.  
However, Schuler teaches a gas discharge valve 83 (Figs. 20A-22) arranged on a component 3 above an oxygen generating agent in an oxygen generating agent tank 1 (shown in Fig. 1) and below a breathing end 10 of a breathing assembly 2, where the opening and closing of the gas discharge valve 83 is controlled by the inflated volume of a gas bag 6 (overpressure valve 83 is for controlling the pressure within bladder 6 and is located on the top of manifold 3 which is above the oxygen generating tank and below the breathing assembly 2, Figs. 20A-23, paragraph [0128]).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the device of Millikan to include the gas discharge valve above the oxygen generating tank, as taught by Schuler, in order to prevent excessively high pressure from building up in the breathing bag.
As to claim 2, the modified device of Millikan discloses that the gas discharge valve (overpressure valve 83 as taught by Schuler, Figs. 20A-22) comprises a valve body (the relief valve grill portion 43, shown in Fig. 9B of Schuler, paragraph [0123], ln. 5-7) and a valve core (the membrane of the valve, see Fig. 9B), the valve body 43 communicates the oxygen generating agent tank 2 with the atmosphere, and the valve core is provided in the valve body 43 (see Fig. 9B), one end of the valve core blocks an end of the valve body communicating with the atmosphere (the membrane of the valve blocks the openings in grill portion 43 when closed, see Fig. 9B), and the blocking area of the valve core is less than a cross-sectional area of the valve body (see Fig. 9B showing the grill portion 43 being larger in cross section than the membrane of the valve), and the other end of the valve core is connected to the gas bag (at seal joint 42, see paragraph [0123], Fig. 9B).  
As to claim 5, the modified device of Millikan discloses that the heat radiation assembly comprises a vent pipe (central tube 16, as modified by Khudosovtsev, Fig. 2) and a heat radiation frame (partitions 22-27 and screens 35 and 36 of Khudosovtsev, Fig. 2), the vent pipe 16 communicates the breathing assembly 10, 11 with the oxygen generating agent tank 2, the heat radiation frame 22-27,35,36 is provided in the oxygen generating agent tank 2, and the vent pipe 16 and the heat radiation frame 22-27,35,36 divide the oxygen generating agent tank 2 into a plurality of accommodation spaces , for loading the oxygen generating agent (see Figs. 1-3 of Khudosovtsev, col. 4, ln. 26-46). 
Allowable Subject Matter
Claims 3, 4, and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 3,942,524) discloses an oxygen generating device having a breathing assembly, an oxygen generating assembly and a gas bag, the oxygen generating assembly being partitioned into separate accommodation spaces for the agent.
Brauer et al. (US 5,222,479) discloses an oxygen generating device having a breathing assembly, an oxygen generating assembly and a gas bag, as well as a heat exchanger for cooling the oxygen before inhalation.
Kruger et al. (US 2008/0276934) discloses an oxygen generating device having a breathing assembly, an oxygen generating assembly and a gas bag, the oxygen generating assembly being partitioned into separate accommodation spaces for the agent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (, 571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785